Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2006

Caviness v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1096




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Caviness v. Holt" (2006). 2006 Decisions. Paper 728.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/728


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-262                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     NO. 06-1096
                                  ________________

                                  SCOT CAVINESS

                                                      Appellant,

                                           v.

                               RONNIE L. HOLT
                     ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                               (D.C. Civ. No. 04-2102)
                   District Judge: Honorable Richard P. Conaboy
                    _____________________________________

           Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     June 29, 2006

           Before: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES.

                                (Filed : July 19, 2006)



                                      OPINION


PER CURIAM

      Scot Caviness appeals from the District Court’s orders denying his habeas petition

and his motion for reconsideration. We will summarily affirm.
       In March 1990, Caviness and two co-defendants were convicted by a jury in the

Southern District of Florida for violating federal drug and firearms laws. Caviness was

sentenced to 181 months’ imprisonment, followed by five years of supervised release.

The United States Court of Appeals for the Eleventh Circuit affirmed in 1992. In June

1994, Caviness escaped from the federal prison camp at Maxwell Air Force Base in

Montgomery, Alabama. In 1999, he was arrested in Florida on escape charges and

brought back into custody. In 2000, Caviness filed a motion for reduction of his original

sentence pursuant to 18 U.S.C. § 3582(c). The motion was denied. The United States

Court of Appeals for the Eleventh Circuit affirmed in 2003.

       On September 22, 2004, Caviness filed a habeas petition in the Middle District of

Pennsylvania pursuant to 28 U.S.C. § 2241. In the petition, Caviness argued that he was

actually innocent of the crimes for which he was convicted because the evidence at trial

established that only one kilogram of cocaine was seized, not the five kilograms for

which he was sentenced. He also argued that a 1992 amendment to U.S.S.G. § 1B1.3

mandated that his sentence be vacated or reduced. The District Court adopted the report

and recommendation of the magistrate judge and denied the petition. Caviness filed a

motion for reconsideration, which the District Court denied. Caviness has appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s legal conclusions and apply a clearly erroneous standard to its

factual findings. See Lambert v. Blackwell, 134 F.3d 506, 512 (3d Cir. 1998).

       The usual avenue for a federal prisoner to challenge the legality of his confinement

                                             2
is to file a § 2255 motion in the sentencing court. See In re Dorsainvil, 119 F.3d 245, 249

(3d Cir. 1997). Such a challenge may not be raised in a § 2241 petition except in an

“unusual situation” where the remedy under § 2255 would be “inadequate” or

“ineffective.” See 28 U.S.C. § 2255; In re Dorsainvil, 119 F.3d at 251. A § 2255 motion

is not inadequate or ineffective simply because AEDPA’s gatekeeping restrictions prevent

the filing of such a motion. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538-

39 (3d Cir. 2002).

       Here, Caviness’ conviction became final before the effective date of AEDPA. He

was thus required to file a § 2255 motion on or before April 23, 1997. See Goodman v.

United States, 151 F.3d 1335, 1337 (11th Cir. 1998); Burns v. Morton, 134 F.3d 109, 112

(3d Cir. 1998). Caviness failed to file a § 2255 motion before April 23, 1997, and indeed,

was a fugitive on that date. More than seven years after the expiration of the limitations

period, Caviness filed this § 2241 petition. We agree with the District Court that

Caviness may not pursue his claims under § 2241. A § 2255 motion is not inadequate or

ineffective merely because the one-year statute of limitations has expired. See Cradle,

290 F.3d at 539. Further, Caviness’ claim of actual innocence does not constitute an

extraordinary circumstance because he had an earlier opportunity to raise this claim. See

Dorsainvil, 119 F.3d at 251. Accordingly, the District Court properly denied the petition

and subsequent motion for reconsideration.

       For the foregoing reasons, no substantial question is presented in this appeal. We,

therefore, will affirm the District Court’s judgment pursuant to I.O.P. 10.6.

                                             3